DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torri (US Patent Application Publication 20010049219 A1).
As per claim 1, Torri teaches a connector lock structure (seen Fig. 6), comprising: a lock arm 59 extending from a front end (of 59) to a rear end (adjacent to 72) in a  fitting direction (along central line in Fig. 6) and formed on a side wall (see the image included) of a connector housing 52, the lock arm 59 being configured to hold a fitted state (seen Fig. 8) by elastically engaging a counterpart connector housing 75; a pair of plate-shaped support walls (along 56, see paragraph [0006]) provided at a rear portion (of 59) of the side wall (see the image included) to protrude from the side wall (see the image included), the pair of plate-shaped support walls (along 56, see paragraph [0006]) sandwiching a rear portion (of 59) of the lock arm 59 therebetween; a connecting portion (along 69) that connects upper ends of the pair of plate-shaped support walls (along 56, see paragraph [0006]) in a width direction (left-right direction in of Fig. 6) to cross over the rear portion (of 59) of the lock arm 59; and a lock operation space (between 59 and 72) having a cut (along and between 59 and 72) formed at a rear end (adjacent to 72) of the connecting portion (along 69), wherein a rear end (adjacent to 72) of one of the pair of plate-shaped support walls (along 56, see paragraph [0006]) is located closer to the front end (of 59) of the lock arm 59 than the rear end (adjacent to 72) of the lock 
    PNG
    media_image1.png
    346
    675
    media_image1.png
    Greyscale
arm 59 in the  fitting direction (along central line in Fig. 6).

As per claim 2, Torri teaches a connector lock structure (seen Fig. 6), wherein the lock arm 59 comprises a lock operation portion 72 provided on and protruding from an upper surface (of 59) of the rear portion (of 59) of the lock arm 59, and wherein an upper surface (of 59) of the lock operation portion 72 is entirely exposed from the lock operation space (between 59 and 72) in a top view (along 72).
As per claim 3, Torri teaches a connector lock structure (seen Fig. 6), wherein the lock operation space (between 59 and 72) is configured to allow a finger (along 72) to press the rear portion (of 59) of the lock arm 59.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831